Exhibit 10.8
MCAFEE, INC.
PERFORMANCE STOCK UNIT ISSUANCE AGREEMENT
     RECITALS
          A. The Board has adopted the Plan for the purpose of retaining the
services of selected Employees who provide services to the Corporation (or any
Parent or Subsidiary).
          B. The Participant is to render valuable services to the Corporation
(or a Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to the Participant under the
Plan.
          C. All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.
     NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Performance Stock Units. The Corporation hereby awards to
the Participant, as of the Award Date, Performance Stock Units under the Plan.
Each Performance Stock Unit represents the right to receive one share of Common
Stock on the vesting date of that unit. Past services are deemed to be full
consideration equal to the Performance Stock Unit par value. The number of
shares of Common Stock subject to the awarded Performance Stock Units, the
applicable vesting schedule for the Performance Stock Units and the underlying
shares, the dates on which those vested shares shall be issued to the
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.
AWARD SUMMARY

     
Award Date:
                                          , 200 ___
 
   
Number of Shares Subject to Award:
                       shares of Common Stock (the “Shares”)
 
   
Performance Period(s):
         
Performance Criteria:
                       of the Performance Stock Units will be allocated to each
of the                      Performance Periods. With respect to each
Performance Period, the Participant will vest in the Performance Stock Units
allocated thereto in accordance with the Vesting Schedule subject to achievement
of certain performance criteria, determined by the Committee. The performance
criteria applicable to the Performance Stock Units allocated to each Performance
Period is as follows:

 



--------------------------------------------------------------------------------



 



     
 
   
Vesting Schedule:
  The Shares shall vest as follows, provided that the performance criteria set
forth for the applicable Performance Period have been achieved:
 
 
[VESTING SCHEDULE]

Such dates are herein designated the “Vesting Dates.” In no event shall any
Shares vest after the date of the Participant’s termination of Service.
 
   
Issuance Schedule
  The Shares in which the Participant vests in accordance with the foregoing
Vesting Schedule will be issuable immediately upon vesting.

However, the actual number of vested Shares to be issued will be subject to the
automatic Share withholding provisions of Paragraph 7 pursuant to which the
applicable Withholding Taxes are to be collected.

          2. Limited Transferability. Prior to actual receipt of the Shares
which vest hereunder, the Participant may not sell, pledge, assign, hypothecate,
transfer or dispose of in any way (whether by operation of law or otherwise) any
interest in the Award or the underlying Shares, except pursuant to a domestic
relations order governing the division of marital property. Upon any attempt to
sell, pledge, assign, hypothecate, transfer or otherwise dispose of this Award,
or any right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this Award and the rights and
privileges conferred hereby immediately will become null and void. Any Shares
which vest hereunder but which otherwise remain unissued at the time of the
Participant’s death may be transferred pursuant to the provisions of the
Participant’s will or the laws of inheritance or to the Participant’s designated
beneficiary or beneficiaries of this Award. The Participant may make such a
beneficiary designation at any time by filing the appropriate form with the Plan
Administrator or its designate.
          3. Cessation of Service. Except as otherwise provided herein, should
the Participant cease Service for any reason prior to vesting in one or more
Shares subject to this Award, then the Award will be immediately cancelled with
respect to those unvested Shares, and the number of Performance Stock Units will
be reduced accordingly. The Participant shall thereupon cease to have any right
or entitlement to receive any Shares under those cancelled units.
          4. Transfer of Control.
               (a) Any Performance Stock Units subject to this Award at the time
of a Transfer of Control may be assumed by the successor entity or otherwise
continued in full force and effect or may be replaced with a cash incentive
program of the successor entity which preserves the Fair Market Value of any
unvested shares of Common Stock subject to the Award

2



--------------------------------------------------------------------------------



 



at the time of the Transfer of Control and provides for subsequent payout of
that value in accordance with the vesting schedule applicable to the Award.
               (b) In the event the Award is assumed or otherwise continued in
effect, the Performance Stock Units subject to the Award will be adjusted
immediately after the consummation of the Transfer of Control so as to apply to
the number and class of securities into which the Shares subject to those units
immediately prior to the Transfer of Control would have been converted in
consummation of that Transfer of Control had those Shares actually been issued
and outstanding at that time. To the extent the actual holders of the
outstanding Common Stock receive cash consideration for their Common Stock in
consummation of the Transfer of Control, the successor corporation may, in
connection with the assumption or continuation of the Performance Stock Units
subject to the Award at that time, substitute one or more shares of its own
common stock with a fair market value equivalent to the cash consideration paid
per share of Common Stock in the Transfer of Control transaction, provided such
common stock is readily tradable on an established U.S. securities market.
               (c) If the Performance Stock Units subject to this Award at the
time of the Transfer of Control are not so assumed or otherwise continued in
effect or replaced with a cash incentive program in accordance with the
foregoing provisions of this Paragraph 4, then those Performance Stock Units
shall terminate immediately upon the consummation of that Transfer of Control,
and the Participant shall cease to have any right or entitlement to receive any
shares of Common Stock or other securities, property or consideration with
respect to the terminated Performance Stock Units.
               (d) This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
          5. Adjustment in Shares. Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award in order to reflect such change and thereby
preclude a dilution or enlargement of benefits hereunder.
          6. Issuance of Shares of Common Stock.
               (a) At such time as is set forth in the Issuance Schedule
described in Paragraph 1 of this Award (but in no event later than the date that
is two-and-one-half months from the end of the applicable Performance Period),
the Corporation shall issue to or on behalf of the Participant a certificate
(which may be in electronic form) for the applicable number of underlying shares
of Common Stock, subject, however, to the Share withholding provisions of
Paragraph 6(b) pursuant to which the applicable Withholding Taxes are to be
collected. Prior to actual payment of any vested Shares, the Performance Stock
Units shall represent an unsecured obligation. Notwithstanding anything in the
Plan or this Agreement to the contrary, if the

3



--------------------------------------------------------------------------------



 



vesting of the balance, or some lesser portion of the balance, of the
Performance Stock Units is accelerated in connection with the Participant’s
termination of Service (provided that such termination is a “separation from
service” within the meaning of Section 409A, as determined by the Corporation),
other than due to death, and if (x) the Participant is a “specified employee”
within the meaning of Section 409A at the time of such termination and (y) the
payment of such accelerated Performance Stock Units will result in the
imposition of additional tax under Section 409A if paid to the Participant on or
within the six (6) month period following the Participant’s termination of
Service, then the payment of such accelerated Performance Stock Units will not
be made until the date six (6) months and one (1) day following the date of such
termination, unless the Participant dies during such six (6) month period, in
which case, the Performance Stock Units will be paid to the Participant’s estate
as soon as practicable following his or her death, subject to Paragraph 6(b). It
is the intent of this Agreement to comply with the requirements of Section 409A
so that none of the Performance Stock Units provided under this Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. For
purposes of this Agreement, “Section 409A” means Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and any proposed, temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.
               (b) On the date the vested Shares are to be issued hereunder to
the Participant, the Corporation shall automatically withhold a portion of those
vested Shares with a Fair Market Value (measured as of the vesting date) equal
to the amount of the applicable Withholding Taxes; provided, however, that the
amount of the Shares so withheld shall not exceed the amount necessary to
satisfy the Corporation‘s required tax withholding obligations using the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to supplemental taxable income. No fractional
share of Common Stock shall be so withheld, and the Participant shall pay that
portion of the Withholding Taxes in cash to the Corporation, either directly or
through withholding from his or her other wages.
               (c) In no event will any fractional shares be issued.
               (d) The holder of this Award shall not have any stockholder
rights, including voting or dividend rights, with respect to the Shares subject
to the Award until the Participant becomes the record holder of those Shares
following their actual issuance after the satisfaction of the applicable
Withholding Taxes.
          7. Compliance with Laws and Regulations.
               (a) The issuance of shares of Common Stock pursuant to the Award
shall be subject to compliance by the Corporation and the Participant with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq Stock Market, if applicable) on
which the Common Stock may be listed for trading at the time of such issuance.

4



--------------------------------------------------------------------------------



 



               (b) The inability of the Corporation to obtain approval from any
regulatory body having authority deemed by the Corporation to be necessary to
the lawful issuance of any Common Stock hereby shall relieve the Corporation of
any liability with respect to the non-issuance of the Common Stock as to which
such approval shall not have been obtained. The Corporation, however, shall use
its best efforts to obtain all such approvals.
          8. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, (i) the Corporation and its successors and assigns and
(ii) the Participant, the Participant’s assigns, the legal representatives,
heirs and legatees of the Participant’s estate and any beneficiaries of the
Award designated by the Participant.
          9. Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to the Participant shall be in writing and addressed to the
Participant at the address indicated below the Participant’s signature line on
this Agreement. All notices shall be deemed effective upon personal delivery or
upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.
          10. Construction. This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in the Award.
          11. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
          12. Employment at Will. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining
Participant) or of the Participant, which rights are hereby expressly reserved
by each, to terminate the Participant’s Service at any time for any reason, with
or without cause.
[***SECTIONS 13, 14 & 15 TO BE USED ONLY FOR GRANTS TO NON-U.S. EMPLOYEES
          13. Nature of Grant; No Entitlement; No claim for Compensation. In
accepting the grant of this Award for the number of Shares as specified above,
the Participant acknowledges the following:
               (a) The Plan is established voluntarily by the Corporation; it is
discretionary in nature and may be modified, amended, suspended or terminated by
the

5



--------------------------------------------------------------------------------



 



Corporation at any time. The grant of this Award is voluntary and occasional and
does not create any contractual or other right to receive future grants of
awards, or benefits in lieu of awards, even if awards have been granted
repeatedly in the past. All decisions with respect to future awards, if any,
will be at the sole discretion of the Plan Administrator.
               (b) This Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Corporation or
its Parent or Subsidiaries (including, as applicable, the Participant’s
employer) and which is outside the scope of the Participant’s employment
contract, if any. This Award is not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.
               (c) In the event that the Participant’s employer is not the
Corporation, the grant of the Award will not be interpreted to form an
employment contract or relationship with the Corporation and, furthermore, the
grant of the Award will not be interpreted to form an employment contract with
the Participant’s employer or any Subsidiary.
               (d) In consideration of the grant of this Award, no claim or
entitlement to compensation or damages shall arise from termination of the Award
or diminution in value of the Award or any of the Shares issuable under the
Award from termination of the Participant’s employment by the Corporation or the
Participant’s employer, as applicable (and for any reason whatsoever and whether
or not in breach of contract or local labor laws), and the Participant
irrevocably releases the Participant’s employer, the Corporation and its Parent
and Subsidiaries, as applicable, from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Participant
shall be deemed to have irrevocably waived his or her entitlement to pursue such
claim.
          14. Data Privacy.
               (a) The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement by and among, as
applicable, the Participant’s employer, the Corporation and its Parent and
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.
               (b) The Participant understands that the Participant’s employer,
the Corporation and its Parent and Subsidiaries, as applicable, hold certain
personal information about the Participant regarding the Participant’s
employment, the nature and amount of the Participant’s compensation and the fact
and conditions of the Participant’s participation in the Plan, including, but
not limited to, the Participant’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Corporation and its Parent and Subsidiaries, details of all options, awards or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of

6



--------------------------------------------------------------------------------



 



implementing, administering and managing the Plan (the “Data”). The Participant
understands that the Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including but not
limited to outside auditors, that these recipients may be located in the
Participant’s country, or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Participant’s country. The
Participant understands that the Participant may request a list with the names
and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party. The
Participant understands that the Data will be held only as long as is necessary
to implement, administer and manage the Participant’s participation in the Plan.
The Participant understands that the Participant may, at any time, view the
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. The Participant understands,
however, that refusing or withdrawing the Participant’s consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that the Participant may contact Participant’s local
human resources representative.
          15. Electronic Delivery. The Corporation may, in its sole discretion,
decide to deliver any document related to the Award, the Plan or future awards
that may be granted under the Plan by electronic means, and the Participant
hereby consents to receive such documents by electronic delivery.]
          16. Restrictions on Sale of Securities. The Shares issued as payment
for vested Performance Stock Units under this Agreement will be registered under
U.S. federal securities laws and will be freely tradable upon receipt. However,
a Participant’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Corporation and must comply with the
Corporation’s insider trading policies, and any other applicable securities
laws.
          17. Captions. Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
          18. Agreement Severable. In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.
          19. Modifications to the Agreement. This Agreement constitutes the
entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can

7



--------------------------------------------------------------------------------



 



be made only in an express written contract executed by a duly authorized
officer of the Corporation. Notwithstanding anything to the contrary in the Plan
or this Agreement, the Corporation reserves the right to revise this Agreement
as it deems necessary or advisable, in its sole discretion and without the
consent of the Participant, to comply with Section 409A or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A prior
to the actual payment of Shares pursuant to this Award.
          20. Amendment, Suspension or Termination of the Plan. By accepting
this Award, the Participant expressly warrants that he or she has received a
right to receive stock under the Plan, and has received, read and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Corporation at any time.
          IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year first indicated above.

         
 
  MCAFEE, INC.    
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
  PARTICIPANT    
 
       
 
  Signature:    
 
       
 
  Address:    
 
       
 
       
 
       

8



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
          The following definitions shall be in effect under the Agreement:
          A. Agreement shall mean this Performance Stock Unit Issuance
Agreement.
          B. Award shall mean the award of Performance Stock Units made to the
Participant pursuant to the terms of this Agreement.
          C. Award Date shall mean the date the Performance Stock Units are
awarded to the Participant pursuant to the Agreement and shall be the date
indicated in Paragraph 1 of the Agreement.
          D. Board shall mean the Corporation’s Board of Directors.
          E. Code shall mean the Internal Revenue Code of 1986, as amended.
          F. Common Stock shall mean shares of the Corporation’s common stock.
          G. Corporation shall mean McAfee, Inc., a Delaware corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of McAfee, Inc. which shall by appropriate action adopt the Plan.
          H. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.
          I. Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:
          (i) If the Common Stock is at the time traded on the Nasdaq Stock
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock on the Nasdaq National Market on the date in question, as such
price is reported by the National Association of Securities Dealers and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

A-1



--------------------------------------------------------------------------------



 



          (ii) If the Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.
          J. Participant shall mean the person to whom the Award is made
pursuant to the Agreement.
          K. Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
          L. Plan shall mean the Corporation’s 1997 Stock Incentive Plan, as
amended from time to time.
          M. Plan Administrator shall mean either the Board or a committee of
the Board acting in its capacity as administrator of the Plan.
          N. Performance Stock Unit is defined as the right to receive one share
of common stock with a par value of $0.01 upon vesting in accordance with the
terms of the Agreement.
          O. Service shall mean the Participant’s performance of services for
the Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, the Participant shall be deemed to
cease Service immediately upon the occurrence of the either of the following
events: (i) the Participant no longer performs services in any of the foregoing
capacities for the Corporation (or any Parent or Subsidiary) or (ii) the entity
for which the Participant performs such services ceases to remain a Parent or
Subsidiary of the Corporation, even though the Participant may subsequently
continue to perform services for that entity. Service shall not be deemed to
cease during a personal leave approved by the Corporation.
          P. Stock Exchange shall mean the American Stock Exchange or the New
York Stock Exchange.
          Q. Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at

A-2



--------------------------------------------------------------------------------



 



the time of the determination, stock possessing fifty percent (50%) or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.
          R. Transfer of Control shall mean a change in ownership or control of
the Corporation effected through any of the following transactions:
          (i) the direct or indirect sale or exchange by the stockholders of the
Corporation of all or substantially all of the voting stock of the Corporation
wherein the stockholders of the Corporation immediately before such sale or
exchange do not retain in substantially the same proportions as their ownership
of shares of the Corporation’s voting stock immediately before such event,
directly or indirectly (including, without limitation, through their ownership
of shares of the voting stock of a corporation which, as a result of such sale
or exchange, owns the Corporation either directly or indirectly through one or
more subsidiaries), at least a majority of the beneficial interest in the voting
stock of the Corporation immediately after such sale or exchange;
          (ii) a merger or consolidation where the stockholders of the
Corporation immediately before such merger or consolidation do not retain in
substantially the same proportions as their ownership of shares of the
Corporation’s voting stock immediately before such event, directly or indirectly
(including, without limitation, through their ownership of shares of the voting
stock of a corporation which, as a result of such merger or consolidation, owns
the Corporation either directly or through one or more subsidiaries), at least a
majority of the beneficial interest in the voting stock of the Corporation
immediately after such merger or consolidation;
          (iii) the sale, exchange, or transfer of all or substantially all of
the assets of the Corporation (other than a sale, exchange, or transfer to one
or more corporations (the “Transferee Corporation(s)”) wherein the stockholders
of the Corporation immediately before such sale, exchange or transfer retain in
substantially the same proportions as their ownership of shares of the
Corporation’s voting stock immediately before such event, directly or indirectly
(including, without limitation, through their ownership of shares of the voting
stock of a corporation which owns the Transferee Corporation(s) either directly
or through one or more subsidiaries), at least a majority of the beneficial
interest of the voting stock of the Transferee Corporation(s) immediately after
such event; or
          (iv) a liquidation or dissolution of the Corporation.
          S. Withholding Taxes shall mean the federal, state and local income
taxes and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the issuance of
the shares of Common Stock which vest under of the Award.

A-3